
	

113 S2517 IS: Holding the IRS Leadership Accountable Act
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2517
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit bonuses to senior-level IRS executives until all Congressional requests for documents,
			 including electronic communications, related to the investigation of IRS
			 targeting of taxpayers are complete.
	
	1.Short titleThis Act may be cited as the Holding the IRS Leadership Accountable Act.
		
			2.
			Prohibition on bonuses until IRS complies with Congressional document requestsThe Commissioner of Internal Revenue  shall not provide any performance award (including bonuses,
			 step increases, and leave time) to senior-level executives of the Internal
			 Revenue Service until such time as the Treasury Inspector General for Tax
			 Administration certifies that the Internal Revenue Service has provided
			 all documents, including all electronic communications, requested by the
			 relevant congressional committees in due course of their investigation
			 into the targeting of certain taxpayers who applied for designation as an
			 organization described in section 501(c)(4) of the Internal Revenue Code
			 of 1986.
		
